UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7726



WILLIAM EARL GORHAM,

                                               Plaintiff - Appellant,

             versus


COLON WILLOUGHBY; WAKE COUNTY; STATE OF NORTH
CAROLINA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-561-H)


Submitted:    February 6, 2003            Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Earl Gorham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Earl Gorham appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Gorham v. Willoughby, No.

CA-02-561-H (E.D.N.C. Oct. 31, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2